Citation Nr: 1625842	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned in February 2016.  

He submitted additional medical evidence in April 2016 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously underwent a VA examination in conjunction with both claims in September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the examiner did not provide adequate rationale for the opinions reached.

In this case, the September 2012 examiner based her negative opinion for the issue of bilateral hearing loss on the fact that the Veteran had no evidence of hearing loss at the time of his separation from service.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Thus, the existing opinion does not adequately address the Veteran's contentions of current bilateral hearing loss due to noise exposure in service.

With regard to the tinnitus claim, the September 2012 examiner based her negative opinion at least in part on a history of post-service occupational noise exposure as a civilian fire fighter for 30 years and, more recently, in lawn servicing.  In his April 2013 VA Form 9, the Veteran stated that he followed a hearing conservation program during his work as a civilian firefighter, which included wearing ear plugs and ear muffs over the plugs, and that he continued to wear hearing protection while working in lawn service.  By contrast, he stated that there was no hearing conservation program enforced during his service as an Air Force firefighter and his duties as such required close proximity to flight lines.  The existing opinion does not adequately explain why the Veteran's post-service noise exposure, despite reported hearing conservation measures, is found to be the more likely cause of the Veteran's current tinnitus.

Therefore, the Board finds that the Veteran has not been afforded an adequate VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral hearing loss and for tinnitus.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the above, a new examination and new opinions are necessary for these claims.

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter for a medical opinion by an audiologist who has not previously rendered an opinion in this matter.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is not required to personally examine the Veteran unless it is deemed medically necessary.  The examiner is to provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss began in service or is otherwise related his service, to include his in-service work as a fire fighter near the flight line?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus began in service or is otherwise related his service, to include his in-service work as a fire fighter near the flight line?

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.
If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

2.  Readjudicate these claims.  If any of the benefits sought remain denied, then furnish the Veteran and his representative a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appea ls or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

